DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .  
Claim Rejections - 35 USC § 112
 The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


  Claims 24 and 25 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claims 24 and 25 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being incomplete for omitting essential elements, such omission amounting to a gap between the elements.  See MPEP § 2172.01.  The omitted elements are: 
Claim 24 recites “are not in contact with a blade used in the first wafer saw process” in line 2.
Claim 25 recites “are not in contact with a blade used in the first wafer saw process” in line 2.
The phrase does not establish the time at which the blade is not in contact with the structures; before, during or after the singulation process.  The examiner suggests using the word “during”.   
Claim Rejections - 35 USC § 103
 The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

 Claim(s) 21 through 27 is/are rejected under 35 U.S.C. 103 as being unpatentable over   Furue (US 6962827) in view of  Nakagawa (US 2015/0079762)
Regarding claim 21.
Furue teaches a method, comprising: providing a semiconductor wafer (100) comprising integrated circuit components (101) and testing structures (102) disposed between the integrated circuit components (fig 1); and performing a wafer cutting process to singulate the semiconductor wafer into a 
plurality of singulated integrated circuit components (101) and a plurality of pieces (103), wherein each of the singulated integrated circuit components respectively comprises one integrated circuit component among the integrated circuit components, and each of the pieces respectively comprises at least one testing structure (102) among the testing structures (column 4 lines 15-65) (fig 1).
Furue does not teach cutting comprises sawing
Nakagawa teaches singulation by sawing (paragraph 113)
 It would have been obvious to one of ordinary skill in the art to saw the wafer with a cutting blade in order to reduce processing time (paragraph 114)
 Regarding claim 22.
Furue teaches performing the wafer saw process comprises: performing a first wafer cutting process at least along a first path (150) to singulate the semiconductor wafer (100) into a plurality of singulated structures, wherein each of the singulated structures respectively comprises one integrated circuit component among the integrated circuit components and at least one testing structure among the testing structures; and performing a second wafer saw process along a second path (150) to obtain the pieces and singulated integrated circuit components (fig 1) (column 4 lines 15-65).
 Nakagawa teaches singulation by sawing (paragraph 113)
Regarding claim 23.
Furue teaches the first path is spaced apart from the second path (fig 1) (column 4 lines 15-65).
 Regarding claim 24.
 Furue teaches the testing structures (102) are not in contact with a cutting path used in the first wafer cutting process (fig 1).
 Nakagawa teaches singulation by sawing (paragraph 113)
 Regarding claim 25.
 Furue teaches the testing structures (102) are not in contact with a cutting path used in the second wafer cutting process (fig 1).
 Nakagawa teaches singulation by sawing (paragraph 113)
Regarding claim 26.
Furue teaches the testing structures (102) in the singulated structures are not revealed at sidewalls of the singulated structures after performing the first wafer cutting process (fig 1) (column 4 lines 15-65).
 Nakagawa teaches singulation by sawing (paragraph 113)
Regarding claim 27.
Furue teaches the testing structures (140,142) in the pieces are not revealed at sidewalls of the pieces after performing the second wafer cutting process (fig 9).
Nakagawa teaches singulation by sawing (paragraph 113) 
 Allowable Subject Matter
Claims 1 through 13 are allowed.
The following is an examiner’s statement of reasons for allowance: 
The prior art does not teach: 
A method, comprising: providing a semiconductor wafer comprising integrated circuit components, seal rings encircling the integrated circuit components and testing structures disposed between the seal rings; performing a first wafer saw process at least along a first path to singulate into a plurality of first singulated integrated circuit components each comprising a testing structure among the testing structures,  such that a testing pad of a corresponding one of the testing structures in the first singulated integrated circuit component is laterally spaced apart from a sidewall of the first singulated integrated circuit component; and performing a second wafer saw process along a second path between the testing structures and the seal rings to cut the testing structures from the first. 
A method, comprising: providing a semiconductor wafer comprising integrated circuit components, seal rings encircling the integrated circuit components and testing structures disposed between the seal rings;  performing a first wafer saw process at least along a first path to singulate the semiconductor wafer into a plurality of first singulated integrated circuit components; and performing a second wafer saw process along a second path between the testing structures and the seal rings to cut the testing structures from the first singulated integrated circuit components to obtain a plurality of second singulated integrated circuit components.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.” 
 Response to Arguments
Applicant’s arguments with respect to claim(s) have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument. 
 Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
 Any inquiry concerning this communication or earlier communications from the examiner should be directed to DAVID J GOODWIN whose telephone number is (571)272-8451. The examiner can normally be reached Monday - Friday, 11:00 - 19:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Eva Y Montalvo can be reached on (571)270-3829. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/D.J.G/Examiner, Art Unit 2817      

/BRADLEY SMITH/Primary Examiner, Art Unit 2817